Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over JPWO2008035443 (hereinafter referred to as ‘443) in view of  Dean et al. (US Patent 6,231,976). 
Regarding claims 9 and 14,
‘443 is silent regarding the claimed viscosities. However, Dean et al. teach copolyester with viscosity in the claimed range in order to improve bonding and have adequate strength. The previous combination is silent regarding the claimed viscosity of the core. However, it would have been obvious to one of ordinary skill in the art to use the core with the same viscosity as the sheath or close to it thereof in order to affect spinning, and affinity between the polymers. It would have been obvious to one of ordinary skill in the art to use the viscosity as taught by Dean in ‘443 and arrive at the claimed invention in order to improve bonding and have adequate strength. 
Regarding claim 12, ‘443 teach the filament is a monofilament. 
Regarding claim 13, ‘443 teaches the filament can be a monofilament or multifilament in the background section and it would have been obvious to one of ordinary skill in the art to use either a monofilament or multifilament as is known in the art. 
Regarding claims 16-17, ‘443 is silent regarding the claimed tear strength and elongation. However, given ‘443 teaches such a similar polyester filament made of such similar materials with such similar properties, the claimed mass change, eluted quantities of heavy metals and tear strength and elongation is necessarily inherent to the filament of ‘443.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JPWO2008035443 (hereinafter referred to as ‘443) in view of  Dean et al. (US Patent 6,231,976) in view of JP 3139823 (hereinafter referred to as ‘823).
Regarding claim 15, the rejection of claims 9 and 14 above is incorporated herein fully by reference. ‘443  and Dean et al. are silent regarding the monofilament being in the warp and the multifilament being in the weft. However, ‘823 teaches using monofilament as warp and multifilaments as weft in order to control filtration and porosity. It would have been obvious to .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over JPWO2008035443 (hereinafter referred to as ‘443) in view of Dean et al. (US Patent 6,231,976) in view of Kamon (PG Pub. 2016/0229953).
Regarding claims 10-11, ‘443 teaches a titanium catalyst for the core and sheath, but is silent regarding the specifics of the catalyst. However, Kamon et al. teach a titanium catalyst being a composite with a compound containing magnesium and the composite having a coating layer of titanic acid formed on the surface of the compound in the claimed amount in order to produce polyester which has improved thermal properties, heat resistance and does not deepen in yellow tones. It would have been obvious to one of ordinary skill in the art to use the titanium catalyst compound of Kamon et al. for the core and sheath in the previous combination in order to produce polyester which has improved thermal properties, heat resistance and does not deepen in yellow tones and arrive at the claimed invention. Further, it would have been obvious to one of ordinary skill in the art to use monofilament or multifilaments in either the warp or weft direction in order to affect fabric properties as is known in the art. The mere use of a monofilament in the warp and a multifilament in the weft is an obvious variant is not a patentable difference. 
Response to Arguments
Applicant’s arguments with respect to claims 02/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In regard to Applicants arguments regarding to ‘823, ‘823 teaches motivation for using monofilament in the warp and multifilament in the weft and it would have been obvious for one of ordinary skill to then take the teachings of ‘823 and use such teachings in ‘443 using the yarns of ‘443 in order to control filtration and porosity. Further, it would have been obvious to one of ordinary skill in the art to use monofilament or multifilaments in either the warp or weft direction in order to affect fabric properties as is known in the art. The mere use of a monofilament in the warp and a multifilament in the weft is an obvious variant is not a patentable difference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Shawn Mckinnon/Examiner, Art Unit 1789